Exhibit 10.5

 
SALES CONTRACT


Party A: Wuxi Linglang Electrical Appliance Mfg. Co., Ltd.
Address: 3rd Furong Road, Xishan Economic Development Zone, Wuxi City
Legal Representative:
Tel:


Party B: Jiangsu Dambon Mechanical & Electrical Co., Ltd.
Address: No. 10-8, Meiya Road, Baohua Development Zone, Jurong City, Jiangsu
Province
Legal Representative:
Tel:


In order to strengthen the cooperation between the parties hereto and define
their rights and obligations, the parties, on the basis of friendly cooperation
and mutual benefit, agree as follows:


Article 1.   Name, quantity and Price of Products and Method of Placing Orders


1.  
Party B will purchase from Party A synchronous motors with the monthly quantity
of about 50,000 units and an amount of RMB 5,000,000.00.



2.  
The parties may increase or reduce the quantity of the products according to the
market situation and the actual quantity shall be in conformity with the
Delivery Note signed by Party B.



3.  
The price of the products shall be determined by the market price of the
products and confirmed by the parties hereto and filed with the financial
department for recording.



4.  
For each order placed by Party B, a written or electronic order shall be
provided to Party A, who shall provide the products as per the requirement of
Party B. The quantity of the products delivered to Party B shall be in strict
accordance with Party B’s order and may not be reduced or increased.



Article 2.   Quality Standard and Term for Raising Objection


1.  
The products shall conform to the specific size, material and standard mutually
determined by the parties. Party A shall ensure that the quality of the products
is stable and undergoing gradual improvement.



2.  
Party B shall conduct quality examination of the products after receiving
products from Party B and shall, if wishing to raise any objections, send a
written notice thereof to Party A.

 

--------------------------------------------------------------------------------


 
3.  
Party A shall timely change or take back the products upon the confirmation of
the quality defects in the products.



Article 3.   Price and Start-up Capital


1.  
Upon the execution of this Contract, Party A agrees to undertake RMB
1,000,000.00 of the down payment for the products which shall be used as the
start-up capital for the cooperation between Party A and Party B.



2.  
Within 3 months upon the expiry of the cooperation or the termination or
rescission of this Contract between the parties hereto, the start-up capital
shall be paid up on a monthly basis without any interest.



3.  
Except the start-up capital, the payment for the products supplied by Party A to
Party shall be made every 10 days, i.e, Party A shall check and verify the
payment within 5 days before the amount payable to Party A falls due on the
agreed date and Party B shall make the payment within 5 days after the amount
payable to Party A falls due on the agreed date.



4.  
Where Party B fails to make the payment for the products 7 days beyond the said
agreed date, Party A has the right to suspend the supply of the products and
terminate this Contract if Party B fails to make the payment for the products 30
days beyond the said agreed date.



5.  
In case of increase of purchase of the products by Party B from Party A, the
start-up capital shall be increase accordingly the amount, which shall be
separately negotiated by the parties hereto.



6.  
As a support to Party B, Party A agrees to undertake 100% of the amount of the
draft issued by Party B if that the said amount is not in excess of the total
payment for the products purchased by Party B.



7.  
The specific amount of the draft issued by Party B shall be determined through
the negotiation between the parties hereto.



Article 4.   Place and Method of Delivery


Party A shall, after receiving Party B’s order, timely organize its production
and deliver the products within 2 days to the warehouse appointed by Party A and
provide a delivery note thereof for Party B’s confirmation. The cost for
transportation and other expenses shall be borne by Party A and Party B shall
provide a warehousing entry to Party B after it checks and verifies the
products.
 

--------------------------------------------------------------------------------


 
Article 5.   Undertakings and Warranties


1.  
Party A undertakes to deliver conforming products supplied to Party B to the
quality and exterior requirements agreed upon by the parties and not to make any
arbitrary change. If any change is necessary, Party A shall negotiate with Party
B and make the change thereof with the written confirmation from Party B.
otherwise, all the consequences shall be borne by Party A. (See Appendixes
hereto for the quality and exterior requirements).



2.  
Party A undertakes to supply the products in strict accordance with Party B’s
order and shall not change the quantity or type of the products (even if for
special reasons) without the written confirmation from Party B. otherwise, Party
A shall be liable for breach of this Contract arising from the said change.



3.  
Party A undertakes to timely deliver the products to Party B according to the
schedule prescribed in the order. In case of 4 accumulative days or 3 successive
days of Party B’s stoppage of assembly line due to the reasons attributable to
Party A (except Force Majeure Events), Party A shall be liable for damages of
breach of contract equivalent to RMB 10,000 yuan for each passing day which may
be deducted from the payment for the products to Party A.



4.  
Party A shall be responsible for the quality of the product supplied to Party B.
in case of any discrepancy between the quality and package products supplied and
the acceptance standard agreed upon by the parties, Party B has the right to
reject the products without having to bear any liability for any loss and/or
expenses in relation to the products. In case of requirement for return of
products by the consumers, Party A shall satisfy the requirement.



5.  
In case of such cost and expenses as fines as a result of the nonconformity of
the design or license of the products with requirements of the relevant
government authorities, Party A shall be solely responsible for the cost and
expenses.



6.  
Party A shall be responsible for repairing and changing the products within 12
months after their delivery.



7.  
In case of quality defects in the products, Party B has the right to suspend the
rendition of the payment before the defect problems are settled.



Article 6.   Validity Term
 

--------------------------------------------------------------------------------


 
This Contract shall be valid for 1 year, commencing from November 1, 2009 and
ending on October 31, 2010.


Article 7.   Dispute Settlement
In case of any dispute arising from or in relation to this Contract, the Parties
shall settle the disputes through negotiation, failing which, the parties may
file an action with the people’s court under which jurisdiction they are
respectively located.


Article 8.   Upon the expiry of this Contract, the parties shall sign a separate
contract in case of contemplation of continual cooperation.


Article 9.   This Contract shall be made in duplicate with each copy held by
either party which shall take effect upon the signature or chop of both parties.


Party A:
Legal Representative:
Date:
 
Party B: Jiangsu Dambon Mechanical & Electrical  Co., Ltd.
Legal Representative:
Date:


 

--------------------------------------------------------------------------------

 
